DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (USPN 7,843,280) in view of Kawakyu et al. (2008/0290928).
With respect to claim 1, Ahn et al. discloses, a transmit receive radio frequency switch (Fig. 4A) that comprises: 
a reception path (404); and 
a transmission path (402);

wherein the reception path comprises an antenna port (408a), a reception output port (412c), and reception transistors (408, 410 and 412); 
wherein the reception transistors comprise
 (a) a first reception transistor that is closest to the antenna port (408), out of the reception transistors, and has a source-bulk connection (418), and
 (b) at least one other reception transistor that has a bulk-to-ground connection (412 via 406, e.g., see 414 of Fig. 4B); and 
wherein the reception transistors are complementary metal-oxide-semiconductor transistors (the transistors are CMOS transistors).  
Ahn et al. fails to disclose the details of how switch 402 is constructed.  Thus, Ahn et al. fails to disclose “transmission transistors”, “wherein the transmission transistors have source-bulk connections” and wherein the transmission transistors are complementary transistors.
However, it is old and well-known to construct a transmission-reception switch device such that both the transmission switch branch and the reception switch branch are constructed from substantially similar switch devices that are mirror images of each other.  This is further evidenced in Figs. 1 and 2 of Kawakyu et al. which discloses, in Fig. 1, a transmission-reception switch device (Fig. 1) constructed from a generic transmission switch (MT1) and a generic reception switch (MT2) as can be seen Mt1 and MT2 are essentially duplicated switch devices that operate in a complementary fashion and are mirror images of each other.  In Fig. 6 Kawakyu et al. discloses the 
It is further noted that the stacked transistors of the receiver branch of Ahn et al. allows for a high power handling ability.
Thus, it would have been obvious to one of ordinary skill in the art to construct the switch 402 using essentially the same circuitry as 404 except connected in a mirror fashion and operated in the complementary fashion.  One would have been motivated to do so for the purpose of having a transmission switch that also allows for a high power handling ability similar to the stacked transistors of the receiver branch of Ahn et al.
As combined above the “transmission transistors” are interpreted as 408 and 410 of Ahn when used in 402.  As can be seen such transistors are CMOS transistors and have source to bulk connections (418/420).
With respect to claim 6, the transmit receive radio frequency switch according to claim 1 wherein a gate of each reception transistor is connected to a reception control voltage through a first resistor of (408b, 410b and 412b).  
With respect to claim 7, the transmit receive radio frequency switch according to claim 6 wherein a gate of each transmission transistor is connected to a transmission control voltage through a first resistor(408b, 410b and 412b of the transmission switch as modified).  

With respect to claim 10, the method according to claim 9, wherein all transmission transistors have the source-bulk connections (as can be seen the “transmission transistors” were interpreted as 408 and 410 of the mirror image. Thus, all of the “transmission transistors” include a source-bulk connection.  Note, claim 1 uses the transitional phrase “comprising” and the transmission path comprises”…Thus, the transmission path may include additional elements.  Furthermore, one may interpret “the transmission input port” as the train of 410 of the transmission path, i.e., see Examiner’s Mark-up of Fig. 4A below).

    PNG
    media_image1.png
    290
    707
    media_image1.png
    Greyscale

  With respect to claim 11, the method according to claim 9, wherein all transmission transistors are serially coupled to each other, and all reception transistors are serially coupled to each other (408 and 410 of the mirrored transmission path are serially connected and all of the transistors of the reception path are serially connected).  

 wherein the reception transistors are serially coupled to each other (408 and 410 are serially connected).  
With respect to claim 13, the method according to claim 9, wherein the transmission transistors are configured to be in a triode region while the reception transistors are in a cut-off region, and wherein the reception transistors are configured to be in the triode region while the transmission transistors are in the cut-off region (when the transistors are on they are resistive, e.g., in the triode/resistive region, see 302 of Fig. 3 and Col. 6 lines 4-5. As can be seen the receiver path is off, e.g., in the cut-off region, when the transmission path is on and vice versa. Thus, the circuit will operate as claimed)  
With respect to claim 14, the transmit receive radio frequency switch according to claim 1, wherein all transmission transistors have the source-bulk connections (408 and 410 have source-bulk connections).  
With respect to claim 15, the transmit receive radio frequency switch according to claim 1, wherein all transmission transistors are serially coupled to each other, and all reception transistors are serially coupled to each other (the transistors of each branch are serially connected).  
With respect to claim 16, the transmit receive radio frequency switch according to claim 1, the first reception transistor maintains the source-bulk connection during both transmission mode and reception mode of the transmit receive radio frequency switch 
With respect to claim 17, the transmit receive radio frequency switch according to claim 1, wherein each reception transistor of the at least one other reception transistor is configured to maintain the bulk-to-ground connection during both a transmission mode and a reception mode of the transmit receive radio frequency switch (the bulk-to-ground is either effectively shorted to ground, see Fig. 4B, when 406 is fully on, or coupled to ground via the larger resistance value provided by 406, see 416 of  Fig. 4C, see Col. 7 lines 3-11.  Therefore, the bulk-to-ground connection is always present in 412).  
With respect to claim 18, the transmit receive radio frequency switch according to claim 1, wherein the reception transistors consist of the first reception transistor, and the at least one other reception transistor (410); and wherein all reception transistors are serially coupled to each other (408 and 410 are serially connected).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (USPN 7,843,280) in view of Kawakyu et al. (2008/0290928) and in further view of Kim et al. (USPN 9,385,703).
With respect to claim 2, Ahn et al. fails to disclose that “the transmit receive radio frequency switch according to claim 1 wherein all reception transistors other than the first reception transistor have the bulk-to-ground connection” because every transistor of the reception circuit has a bulk-to-ground connection either via 106 or the resistors coupled between 408d/410d and ground.

It would have been obvious to one of ordinary skill in the art to remove the body-to-ground resistor of 408 of Ahn et al., since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Furthermore it is old and well-known to remove such resistors as evidenced by Kim.  One would have been motivated to do so for the purpose of trading off the mitigation of parasitic effects provided by the bulk-to-ground resistor with the simplification of construction of the circuit/reduced part count associated with removal of the resistor. 
 
Claim 3, 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (USPN 7,843,280) in view of Kawakyu et al. (2008/0290928) and in further view of Cassia et al. (USPN 8,395,435).
With respect to claims 3 and 4, Cassia et al. fails to disclose “wherein each reception transistor and each transmission transistor is virtually grounded” and 
“second resistors of, wherein a second resistor is connected between a drain and source of each transistor of the reception transistors and the transmission transistors”.
However Cassia et al. discloses, in Fig. 7 an RF switch circuit comprising:

The source to drain resistors 740a-740K of Cassia allows for matching of the bias voltages to the transistors, reduction of leakage, improved linearity and reliability (see Col. 6 line 44 to Col 7 line 15).
It would have been obvious to one of ordinary skill in the art to add such source to drain resistors to the transistors of the circuit of Ahn et al. for the purpose of allowing for matching of the bias voltages to the transistors, reduction of leakage, improved linearity and reliability.
With respect to claim 20, the above combined references fail to disclose the resistance of the second resistors.  Thus, the above combination fails to disclose the “transmit receive radio frequency switch according to claim 4, wherein the second resistors have a resistance that ranges between 10 KΩ to 100 KΩ.”
However, it would have been obvious to set the resistances of the resistors such that they have a resistance that ranges between 10 KΩ to 100 KΩ, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of for .
Claim 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (USPN 7,843,280) in view of Kawakyu et al. (2008/0290928) and in further view of Brunsilius et al. (USPN 9,397,651).
With respect to claims 5 and 8, Ahn et al. fails to disclose, “wherein each reception transistor and each transmission transistor comprises a deep-n-well pin that is connected to a biasing voltage through a third resistor” and “wherein each transmission transistor is also coupled to a biasing voltage, wherein the biasing voltage equals the transmission control voltage or exceeds the transmission control voltage”.
	Ahn et al. merely discloses generic NMOS transistors for the transmission and reception devices and fails to disclose how a deep n well of the transistors are biased.  Nevertheless, Brunsilius et al. disclose, in Fig. 24 a specific NMOS transistor having a deep n well the transistor comprising:
	a deep-n-well pin (DNW) that is connected to a biasing voltage (VDD) through a third resistor of (R) and wherein the transistor is also coupled to a biasing voltage (VDD), wherein the biasing voltage equals the transmission control voltage or exceeds the transmission control voltage (108 is an NMOS transistor thus it is activated by a logical high signal, e.g., VDD.  Therefore it can be seen that the bias voltage equals the control/gate voltage).
	The deep n well, resistor and biasing to VDD of the NMOS transistor of Brunsilius reduces the non-linear parasitic capacitance associated with the transistor (see Col. 14 lines 29-45).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 8,076,996) in view of  Ahn et al. (USPN 7,843,280) in view of Kawakyu et al. (2008/0290928) and in further view of Cassia et al. (USPN 8,395,435).
With respect to claim 19, Lee et a. discloses an antenna switching device 21 having a transmission side Tx connected to a power amplifier (40 with 23) and a reception side (RX) connected to a low-noise amplifier (22 with 30).  The transmission side has an input (TX) that is grounded by a secondary coil of a power amplifier output transformer (secondary coil connected to 23).  
Lee et al. fails to disclose the specifics of the antenna switch and thus fails to disclose the transmit and receive radio frequency switch according to claim 4, wherein one of the second resistors is grounded by a secondary coil of a power amplifier output transformer.  
	However, the above combination discloses the limitations of claim 4 and further including the second resistors of Cassia et al. connected to the input terminal of the transmission switch (see above rejection of claim 4).  The combined circuit of Ahn et al. has a low leakage and high power blocking capability (see Col. 2 lines 1-5 of Ahn et al.)
	It would have been obvious to replace the generic antenna switch of Lee et al. with the specific antenna switch of Ahn et al. (as modified above) for the purpose of, .

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. 
Examiner agrees with the argument that “[a]dpoting such an approach (having a transmission switch branch that is a mirror of the reception switch path)- will result in a transmission switch branch that has (a) a first transmission transistor that is closest to the antenna port, out of the transmission transistors, and has a source-bulk connection, and (b) at least one other transmission transistor that has a bulk-to-ground connection” when the transmission path is constructed as a mirror image of the reception path there will be at least two transistor having source-bulk connections and an additional transistor having a bulk-to-ground connection.  This is evidenced in Examiner’s Mark-Up of Fig. 4A below which includes a mirrored version of the reception path within the transmission path. In the mirrored transmission path there are two transmission transistors having bulk-to-source connections (see boxed portion of Examiner’s Mark-Up, e.g., equivalent to 418 and 420 of 408 and 410 of the reception path)







Examiner’s Mark-Up of Fig. 4A of Ahn

    PNG
    media_image1.png
    290
    707
    media_image1.png
    Greyscale

The argument of the transmission path including a source-to-ground connected transistor “is CONTRARY to the claimed transmission path that comprises transmission transistors (that) have source-bulk connections” is not persuasive.  As shown above, when Ahn is modified to include a mirror image of the reception switching structure in place of the generic transmission switch structure, the transmission path has transmission transistors (e.g., the boxed transistors equivalent to 408 and 410 of the reception path) the transistors “having source-bulk connections” (e.g., connections equivalent to 418 and 420 of the reception side).  Thus, Ahn et al. meets the limitations of claim 1.  Claim 1 includes the transition phrase “comprising” which “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” see MPEP 2111.03(I).  Thus, the transistors of the transmission path may be interpreted as the mirrored versions of 408 and 410 and therefore the combination of Ahn and Kawakyu et al. discloses all of the claimed limitations.  Furthermore, since the  transmission path comprises”… (Examiner’s Emphasis). Therefore, the transmission path is allowed to include additional non-claimed elements such as a transistor having a bulk-to-ground connection.  Thus, Applicant’s arguments are not persuasive.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (UPAPN 2006/0119451), Sugiura (USPN 8,729,948) and Yoo (USPN 9,197,280) all disclose that it is common to connect transmission and reception paths such that they are “mirror images” of each other.
Hurwitz (USPN 9,190,994) discloses a RF switch that includes both a source to bulk and a bulk to ground connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849